DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawiger, et al. (US 2009/0209458).
As per claim 1, Hawiger discloses a composition (paragraph [0006]) comprising synthetic vesicles (comprising cationic or anionic liposomes (synthetic vesicles); paragraph [0049]) encapsulating one or more SOCS polypeptides (encapsulating one or more SOCS polypeptides; paragraphs [0041], [0049], [0098]).
As per claim 3, Hawiger discloses the composition of claim 1, and Hawiger further discloses wherein one or more SOCS polypeptides comprises a SOCS 1 polypeptide (paragraph [0013]).

As per claim 7, Hawiger discloses the composition of claim 1, and Hawiger further discloses wherein one or more SOCS polypeptides attenuate STAT phosphorylation (paragraph [0043]).
As per claim 8, Hawiger discloses the composition of claim 1, and Hawiger further discloses wherein the synthetic vesicles are formulated for pulmonary administration (inhalation of the SOCS polypeptide; paragraph [0050]).
As per claim 9, Hawiger discloses the composition of claim 8, and Hawiger further discloses wherein the synthetic vesicles are formulated for inhalation by a subject (paragraph [0050]).
As per claim 10, Hawiger discloses the composition of claim 8, and Hawiger further discloses wherein the synthetic vesicles are aerosolized (paragraph [0100]).
As per claim 11, Hawiger discloses the composition of claims 1, 3, 5, and 7-10, and Hawiger further discloses a method of treating a pulmonary condition or disease (a method of treatment of lung inflammation; paragraphs [0050], [0100], [0146]-[0148]) comprising administering a composition to a subject suffering from the pulmonary condition or disease (administering the composition to a subject suffering from the pulmonary condition or disease; paragraphs [0050], [0100], [0146]- [0148]).
As per claim 12, Hawiger discloses the composition of claims 11 and 10, and Hawiger further discloses wherein the pulmonary condition or disease is characterized by inflammation (paragraphs [0050], [0100], [0146]-[0148].

	As per claim 14, Hawiger discloses the composition of claims 1, 3, 5, and 7-10, and Hawiger further discloses a method of treating lung cancer (a method of treatment lung cancer; paragraphs [0050], [0100], [0146]- [0148]) comprising administering a composition to a subject suffering from lung cancer (administering the composition to a subject suffering from lung cancer; paragraphs [0050], [0100], [0146]- [0148]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawiger, et al. (US 2009/0209458) as applied to claims 1, 3, 5, 7-14 in view  EP 0092453 B1 (The Liposome Company, Inc.) (hereinafter ‘Liposome’).
As per claim 2, Hawiger discloses the composition of claim 1, and Hawiger further discloses wherein the synthetic vesicles comprise one or more lipids (paragraph [0049]). Hagiger does not disclose selected from the group consisting of egg phosphatidylcholine (EPC), egg phosphatidylglycerol (EPG), egg phosphatidylinositol (EPI), egg phosphatidylserine (EPS), phosphatidylethanolamine (EPE), phosphatidic acid (EPA), soy phosphatidylcholine (SPC), soy phosphatidylglycerol (SPG), soy phosphatidylserine (SPS), soy phosphatidylinositol (SPI), soy phosphatidylethanolamine (SPE), soy phosphatidic acid (SPA), hydrogenated egg phosphatidylcholine (HEPC), hydrogenated egg phosphatidylglycerol (HEPG), hydrogenated egg phosphatidylinositol (HEPI), hydrogenated egg phosphatidylserine (HEPS), hydrogenated phosphatidylethanolamine (HEPE), hydrogenated phosphatidic acid (HEP A), hydrogenated soy phosphatidylcholine (HSPC), hydrogenated soy phosphatidylglycerol (HSPG), hydrogenated soy phosphatidylserine (HSPS), hydrogenated soy phosphatidylinositol (HSPI), hydrogenated soy phosphatidylethanolamine (HSPE), hydrogenated soy phosphatidic acid (HSP A), 
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of Hawiger, to include wherein the synthetic vesicles comprise one or more lipids comprising egg phosphatidylcholine (EPC), as previously disclosed by Liposome, in order to provide an improved vesicle for delivery of an agent to a subject in need thereof.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawiger, et al. (US 2009/0209458) as applied to claims 1, 3, 5, 7-14 in Xu et al. (US 2004/0157253 A1).
As per claim 4, Hawiger discloses the composition of claim 3, and Hawiger further discloses wherein the SOCS 1 polypeptide comprises greater than 50% sequence identity to SEQ ID NO: 1 (SEQ ID NO: 15, which is 55% identical to Applicants' SEQ ID NO: 1; paragraph [0192]). Hawiger does not disclose greater than 60% sequence identity to SEQ ID NO: 1. Xu discloses greater than 60% sequence identity to SEQ ID NO: 1 (amino acids 140-157 of SEQ ID NO: 19, which is 100% identical to Applicants' SEQ ID NO: 1; paragraph [0023]). It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of Hawiger, to include greater than 60% sequence identity to SEQ ID NO: 1, as previously disclosed by Xu, in order to provide an improved sequence for use in the composition.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618